IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
RAMSEY ADEL KOUSSA, §
8
Plaintiff, §
§ Case No. 3:19-cv-1271-S-BT
Vv. §
8
IRS/FBAR, §
§
Defendants. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

 

 

The Court has under consideration the Findings, Conclusions, and
Recommendation of United States Magistrate Judge Rebecca Rutherford dated
October 25, 2019. The Court has reviewed the Findings, Conclusions, and
Recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions, and Recommendation of the United States Magistrate Judge.

SO ORDERED.

SIGNED November _~/, 20109.

UNITED STATES DISTRICT JUDGE

 

 
